Citation Nr: 0108073	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  92-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from April 1976 to 
March 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1990 RO decision which, in pertinent part, 
denied service connection for a psychiatric disorder.  A 
personal hearing was held before an RO hearing officer in 
August 1990.  In April 1993 and March 1996, the Board 
remanded the claim to the RO for further evidentiary 
development.  A personal hearing was held before a member the 
Board in August 1998.  In November 1998 and October 1999, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

The veteran's current acquired psychiatric disorder was not 
present during service or for years thereafter, and it was 
not caused by any incident of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
April 1976 to March 1985. 

The veteran's service medical records show a February 1976 
enlistment examination was negative for a psychiatric 
disorder.  In June 1983, he requested counseling and gave a 
history of stressful situations for the prior several months.  
He said he was trying to deal with problems which were 
adversely affecting his performance.  It was noted that he 
would be followed by a mental health consultation service for 
four to six weeks.  In July 1983, the veteran presented with 
personal problems associated with overseas orders.  In August 
1983, he was seen for complaints of abdominal pain; he also 
reported a history of emotional distress secondary to money 
problems, and said that his wife and children had left him; 
and the assessment was functional gastrointestinal pain.  The 
veteran continued to seek treatment in August 1983 for 
diarrhea and a nervous stomach, and reported that he had 
family problems.  Following an examination, the impressions 
included history of anxiety, possible disorder.  On a medical 
history form for his January 1985 service separation 
examination, the veteran indicated that he did not know 
whether he had any history of depression, excessive worry, or 
nervous trouble of any sort.  He denied any history of 
frequent trouble sleeping or periods of unconsciousness.  
Objective psychiatric examination was normal at the service 
separation examination.  

In January 1988, the veteran filed a claim for service 
connection for a nervous/mental condition.  He indicated that 
he had treatment for symptoms during service in 1978, and he 
had VA treatment for stress and depression in January 1988.  

VA records reflect that the veteran sought outpatient 
treatment in January 1988, stating that he was very depressed 
and anxious.  He related he was distraught because his 
paternal grandfather just died and he did not have enough 
funds to attend the funeral.  He also reported having marital 
conflict.  The veteran stated that he was first treated for 
"nerves" while serving on active duty in Europe, and said 
that he had been in treatment briefly since his discharge 
from service.  The veteran also complained of sleep 
disturbance and poor appetite.  Following an examination, the 
veteran was assessed as being anxious and grieving, and it 
was also noted that he had long term depression by history, 
for which he had not been treated regularly since discharge.  

The veteran underwent a VA general medical examination in 
September 1988.  The examiner noted that the veteran had 
anxiety with neurotic tendencies.  

The veteran underwent another VA examination in May 1989.  
The examiner initially noted that there were no medical 
records available.  The veteran reported that while in Europe 
in 1976 he became very concerned that his father was being 
abusive towards his mother and he was unable to do anything 
about it.  The veteran reported that at that time he had 
difficulty falling asleep and had increased alcohol use, 
diminished appetite, and some suicidal thoughts.  At the 
time, according to the veteran, there was also an enormous 
amount of stress between him and his wife because of the 
distance between them.  He reported that he had been unable 
to work because he would begin to fall asleep behind the 
wheel.  He also reported that he had believed that people who 
were taking drugs were stealing from him in the barracks.  He 
said he had requested to be relocated to the United States so 
he could be with his wife, and had been refused several 
times.  On one occasion in 1982, the veteran stated, he 
threatened violent behavior if he were unable to go home.  He 
stated that he was very concerned because his wife was living 
in a "ransacked trailer" and his parents were mistreating 
her.  

The examiner noted that it was difficult to evaluate the 
veteran's exact dates of treatment and hospitalization, as 
there were no records available.  However, the veteran 
reported that he had seen a social worker following discharge 
and a psychiatrist for two years, beginning in 1988.  He 
denied having received any medication.  The veteran also 
reported that in January 1988 he came to the emergency room 
of a VA facility, at which time it was advised that he be 
admitted, although he declined to do so.  The veteran 
reported that he saw a private psychiatrist for three to four 
months prior to going to Grady Memorial.  The examiner 
concluded that the veteran appeared to have an adjustment 
disorder with mixed features, predominately depression in the 
past while he was in the military in response to multiple 
stressors.  The stressors appeared to be the distance between 
the veteran and his wife, concerns about physical abuse 
towards his mother, and a hospitalization of his wife due to 
pregnancy.  Currently, the veteran's symptoms appeared to be 
resolved and he appeared to be quite functional.  

VA records reflect that the veteran received VA outpatient 
psychiatric treatment in August 1989 and September 1989, and 
was hospitalized several times at VA facilities between 
September 1989 and December 1989 for psychiatric care.  
Diagnoses included adjustment disorder, anxiety, depression, 
bipolar disorder, and personality disorder.  The veteran 
continued to seek outpatient treatment for psychiatric 
symptoms thereafter.

By an April 1990 rating decision, the RO denied service 
connection for a psychiatric disorder.  

In a June 1990 substantive appeal, the veteran asserted that 
he had undergone psychiatric evaluation three to four times 
while serving on active duty in Europe.  He also stated that 
in late 1985 he had been treated at a VA Medical Center 
(VAMC) for bipolar disorder, and was given medication for 
this condition. 

The veteran testified before an RO hearing officer in August 
1990.  He stated that he first began having problems with his 
nerves in childhood.  He said he had been hit in the head 
with a pipe of some sort and was unconscious for two weeks.  
The veteran also reported taking Valium as a child.  He said 
he really started having problems with his nerves while in 
basic training, when he was exposed to constant agitation and 
yelling.  The veteran said he tried to get used to it, but 
eventually could not keep his mind on what he was doing.  He 
reported that he went to psychiatrists while serving in 
Europe, in the winter of 1980, to find a solution.  The 
veteran said he thought people were after him.  He also 
reported having problems with his family.  The veteran 
testified that his father took him to a VA hospital in 1986 
for his nerves.  He said that when he later inquired at the 
hospital about his records, he was told that they could not 
be found.  The veteran also testified that he sought private 
psychiatric treatment in mid-1987.  The veteran reported that 
he currently was undergoing VA treatment for his symptoms, 
and had also been prescribed medication.    

VA records reflect that the veteran continued to receive VA 
outpatient treatment for his psychiatric symptoms into 1990.

In a September 1990, the veteran's father wrote that in June 
or July of 1986, his son asked him to take him a VA hospital 
in Hampton, Virginia.  He also wrote that he took the veteran 
to the Hampton VA Hospital in 1989.  

In May 1991, records from Grady Memorial Hospital in Atlanta, 
Georgia, were associated with the claims file.  These 
documents include an undated record of an outpatient visit by 
the veteran for reported symptoms of anxiety.  In view of the 
veteran's reported age noted on the record and comparing that 
with his date of birth, it appears that this visit was in 
either in 1987 or 1988.  It was noted on this record that the 
veteran had been evaluated recently by psychiatrists at the 
hospital, and it was felt that the veteran's home life and 
financial situation were causing stress and anxiety. 

In a June 1991 letter, a case manager at the Homeless 
Veterans Evaluation and Treatment Unit at the Hampton VAMC 
wrote that the veteran had been a resident at this facility 
since January 1990.  The case manager reported she had been 
in contact with the veteran since December 1990.  The case 
manager recited a history, given by the veteran, of various 
psychiatric symptoms in service, and a history that during 
service the veteran had financial and emotional problems 
which necessitated counseling including marital counseling 
for five to six months.  The veteran also gave a history of 
family, financial, and nervous problems after service, and 
reported he sought treatment for a bipolar disorder at the 
Tuskegee VAMC in September 1989.

In April 1994, the veteran underwent a VA mental examination.  
He said he felt that being in the Army affected him at the 
age of 19 to the point that he began to have difficulty 
relating to people, and this difficulty had apparently 
increased in frequency.  Following the examination, the 
veteran was diagnosed as having bipolar disorder, mixed, 
without psychotic features.  

VA medical records indicate that the veteran continued to 
receive outpatient treatment for his psychiatric symptoms 
into 1995.

The veteran underwent a VA mental examination in May 1996.  
He claimed that he had first seen a psychiatrist in June 1983 
and had been hospitalized numerous times since then in VA and 
private facilities, his last hospitalization being in 1992.  
Following examination, the veteran was diagnosed as having 
bipolar disorder, as well as alcohol dependence in partial 
remission.  

VA records reflect continued psychiatric treatment of the 
veteran into 1996. 

In a July 1996 memorandum, a VA physician noted that he had 
reviewed the claims file, and concluded that the diagnosis of 
bipolar disorder was appropriate.  He further noted that the 
first documentation of that diagnosis was at the time of the 
November 1989 VA hospitalization.  Prior to that time, the 
veteran had been hospitalized in Alabama for diagnosed 
adjustment disorder.  The physician further noted that 
although the veteran gave a history of significant mood 
swings and family conflict, the physician was unable to find 
any documentation in the service records to support any 
significant psychiatric disorder, nor notation of suspicious 
behavioral problems.  It was noted that there was a notation 
of short term mental health clinic intervention in June 1983, 
but the physician stated that this appeared to be related to 
the veteran's family situation and personal/marital problems.  
The VA physician concluded that the documented evidence of 
bipolar disorder was not present until September 1989, and 
that unless additional information became available, that 
that should be considered the onset date of the disorder.  

In two December 1996 letters, the veteran essentially 
reasserted his claim that the symptoms of his current 
psychiatric disorder began in service, and that he obtained 
treatment for these symptoms beginning in 1983.

In October 1997, records from the Social Security 
Administration were associated with the claims file.  These 
records indicate that in March 1991 the veteran was granted 
disability benefits for affective disorder and a personality 
disorder.  Psychiatric treatment records since 1988 were 
noted.

In a statement filed in March 1998, the veteran essentially 
reasserted his claim that the symptoms of his current 
psychiatric disorder began in service, and that he obtained 
treatment for these symptoms beginning in service.

The veteran testified at a Board hearing in August 1998.  He 
stated that his psychiatric symptoms began while he was 
serving in Germany in the early 1980s.  He said he then had 
symptoms such as memory problems and difficulty focusing, and 
he then had conflicts with his wife and supervisors.  He said 
that while still on active duty he was eventually diagnosed 
as having depression and was given medication.  He said that 
after returning to the United States after getting a new duty 
assignment, he was living in Woodbridge, Virginia, and went 
to a hospital following some violent episodes.  The veteran 
noted that he was in receipt of Social Security benefits 
based on his psychiatric disability.

In November 1998, the Board remanded the case so that the RO 
could attempt to obtain VA treatment records from the Hampton 
VAMC from the date of service separation until 1988.  

In January 1999, in response to an RO request for records 
dated between March 1985 and December 1998, the Hampton VAMC 
provided a duplicate copy of an outpatient treatment record 
dated in January 1988.  

In a February 1999 statement, the veteran indicated that he 
had been a patient for a short time at the VAMC in in 
Tuskegee, Alabama in 1987 or 1988.  He requested that the 
pertinent records be requested.  

In October 1999, the Board remanded the veteran's claim 
again, this time so that the RO could attempt to obtain 
medical records from the Tuskegee VAMC.

In October 1999, the RO requested from the Tuskegee VAMC any 
records reflecting treatment of the veteran for psychiatric 
problems from March 1985 to 1989.  

In a December 1999 letter, a representative of the Tuskegee 
VAMC indicated that there were no available records 
concerning the veteran.  

In March 2000, the veteran and his representative submitted 
records (mostly duplicate) reflecting VA psychiatric 
treatment and hospitalization at the Tuskegee VAMC in 
September 1989.  In an accompanying statement, it was noted 
these were the records the veteran had tried to get for years 
in support of his appeal.

II.  Analysis

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim for service connection for a 
psychiatric disorder.  Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000).  In this 
regard, it is noted that the Board remanded the case four 
times, extensive efforts have been made to obtain all 
pertinent service and post-service medical records, and VA 
examinations and a medical opinion have been provided.

The veteran claims his psychiatric disability (with various 
diagnoses such as bipolar disorder, anxiety, adjustment 
disorder, and personality disorder) is attributable to his 
military service.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. 
§ 3.303 (b).

A personality disorder is not a disability for VA 
compensation purposes, and such may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

The service medical records from the veteran's 1976-1985 
period of active duty reflect that he did seek treatment in 
1983 for nervous symptoms related to family and personal 
problems.  The impression in August 1983 was that he had a 
history of anxiety, possible disorder.  There is no evidence 
of psychiatric treatment thereafter during his period of 
active duty, and the psychiatric system was normal at the 
1985 service separation examination.  

There is no evidence of a psychosis (such as a bipolar 
disorder) within the year after service, as required for a 
presumption of service connection.  In fact, there is no 
evidence of any type of acquired psychiatric disorder for at 
least a couple of years after service.  While the veteran at 
times has made allegations of psychiatric treatment 
immediately after service, such allegations have been 
inconsistent and conflicting, and development for any records 
from the time shortly after service has been fruitless.  
There is a record from Grady Memorial Hospital which reflects 
that the veteran sought treatment in 1987 or 1988 for 
symptoms of stress and anxiety.  He was diagnosed as having a 
bipolar disorder and other acquired psychiatric disorders 
during his VA treatment in 1989, several years after his 
discharge from active duty.  Records since 1989 also show a 
diagnosis of a personality disorder, but regulation prohibits 
service connection for such a condition.

The Board finds the July 1996 memorandum by a VA physician to 
be particularly probative in this case.  This physician 
specifically concluded that although the veteran had given a 
history of significant mood swings and family conflict, there 
was no documentation in the service records to support any 
significant psychiatric disorder, nor any notation of 
suspicious behavioral problems.  The examiner further 
concluded that 1989 was to be considered the onset date of 
the veteran's bipolar disorder.  This opinion is particularly 
significant because the physician had the benefit of 
reviewing the veteran's service and post-service medical 
records. 

The Board acknowledges the report of the May 1989 VA 
examination, in which the examiner stated that the veteran 
had adjustment disorder with mixed features, predominately 
depression in the past while he was in the military.  It 
appears, however, that this medical statement was based 
entirely on the veteran's self-reported history (the examiner 
specifically noted that there were no medical records 
available).  The failure of this clinician to review the 
veteran's entire medical history lessens the persuasive value 
of this medical opinion.  Cahall v. Brown, 7 Vet. App. 232 
(1994).  It is the Board's judgment that the May 1989 
statement by the VA clinician is outweighed by medical 
treatment records reflecting a chronic psychiatric disorder 
beginning at least a couple of years after service, as well 
as by the July 1996 VA medical opinion. 

The veteran has repeatedly argued that his current 
psychiatric disorder was first manifest in active duty.  
However, as a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

In sum, the weight of the evidence demonstrates that the 
veteran's current psychiatric disability began years after 
his active duty and was not caused by any incident of 
service; the condition was neither incurred in nor aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.




		
L. W. TOBIN
Member, Board of Veterans' Appeals

 

